Table of Contents SECURITIES AND EXCHANGE COMMISSION Washington,D.C. FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2008 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-10262 HKN, INC. (Exact name of registrant as specified in its charter) Delaware 95-2841597 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 180 State Street, Suite 200 76092 Southlake, Texas (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code (817)424-2424 Securities registered pursuant to Section12(b)of the Act: Title of each class: Name of each exchange on which registered: Common Stock, Par Value $0.01 Per Share NYSE ALTERNEXT US Securities registered pursuant to Section12(g)of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.¨ Yesþ No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes  No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days. þ Yes¨No. Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form10-K or any amendment to this Form10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer and large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer ¨Accelerated filer þNon-accelerated filer ¨ Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange
